Campbell, C. J.,
delivered the opinion of the court.
By the will, John Haywood Fitzgerald took an estate for life with the power to dispose of it, if he should outlive his children, and at his death leaving children the land became theirs with the qualification that if they should not live to be twenty-one years *319old, it should go to Willie Fitzgerald. Whether the estate vested in the children of John at the death of the testatrix or only on the death of their father, the whole estate did not vest in him, but the limitation to his children was valid, and at his death they took the estate by virtue of the will. The word “children” is generally a word of purchase, and not of limitation, and there is nothing in the will to change this meaning. The word “descend” was used in the sense of go or belong to. It is evident that the children of John were objects of the bounty of the testatrix. She intended the estate for them after John’s enjoyment of it during his life. The limitation to them was valid, and no other question need to be considered, for that disposes of this case.

Judgment affirmed.